Citation Nr: 1606341	
Decision Date: 02/19/16    Archive Date: 03/01/16

DOCKET NO.  14-23 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for coronary artery disease (CAD). 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Daniel Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1969 to May 1972.

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In that rating decision, the RO granted entitlement service connection for CAD and assigned an initial rating of 10 percent.

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected coronary artery disease, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16 (2014); Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).

In addition to the paper claims file, there is an electronic record which includes a Virtual VA (VVA) electronic claims file and the Virtual Benefits Management System (VBMS).  The documents in the VBMS and VVA files have been reviewed.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks an initial disability rating in excess of 10 percent for his service-connected CAD.  He asserts that his condition warrants a rating of 50 percent.  

In a January 2012 rating decision, the RO granted service connection for CAD and assigned an initial 10 percent rating effective from August 2010.  It appears that the assignment of the initial 10 percent rating was based on treatment records from Baylor Jack and Jane Hamilton Heart and Vascular Hospital and an Ischemic Heart Disease Disability Benefit Questionnaire dated June 2011 that was completed by the Veteran's physician.  These records do not adequately describe the severity of the heart condition.

Moreover, in statements dated April 2012 and June 2012, the Veteran reported that he had three stents implanted for unstable angina and coronary lesion with evidence of myocardial ischemia, that his primary care doctor will not send him to a cardiologist, that he did not have a METs value assigned because he was trying to return to work, and that he had to take early retirement when he did not recover completely.  The Veteran argued that his rating should be 50 percent because he felt that he exceeded the workload greater than seven METs resulting in dyspnea, fatigue, angina, and dizziness.  Accordingly, it appears that the Veteran's heart disability may be more severe than was initially rated.  

The duty to assist Veterans in developing the facts pertinent to their claims may, under appropriate circumstances, include a duty to conduct a thorough and contemporaneous medical examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  In addition, the VA duty to assist includes the conduct of VA examination where the record does not adequately reveal the current state of the claimant's disability. Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) citing Schafrath V. Derwinski, 1 Vet. App. 589, 595 (1991).  As such, a VA exam is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all VA medical records pertaining to the Veteran not currently of record, dated from April 2014 onwards.  

2.  With appropriate authorization from the Veteran, obtain and associate with the electronic record all pertinent private treatment records identified by the Veteran that have not already been obtained.  

3.  After obtaining any outstanding records, to the extent possible, schedule the Veteran for a VA examination to determine the current nature of the Veteran's coronary artery disease and any other heart disorders.  The entire claims file (i.e. the paper claims file and any medical records contained in VBMS, Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to VBMS and Virtual VA, any relevant treatment records contained in these files that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review. 

All necessary tests and studies should be performed, to include the appropriate exercise test(s) needed to properly calculate the Veteran's heart workload measured in METs. If a laboratory determination of METs by exercise testing cannot be done for medical reasons, the examiner should estimate the level of activity.  This should be expressed in METs, and supported by specific examples, such as slow stair climbing that results in dyspnea, fatigue, angina, dizziness, or syncope; or identify whether there is left ventricular dysfunction and identify the level of ejection fraction.  Indicate whether the Veteran has had more than one episode of acute congestive heart failure in the past year or chronic congestive heart failure.  The examiner must also quantify and report the Veteran's left ventricular ejection fraction.

The examiner must provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.  

4.  After undertaking any other development deemed to be warranted, the AOJ should then re-adjudicate the claim of entitlement to an initial disability rating in excess of 10 percent for the service connected CAD.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

